Citation Nr: 0204803	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972 as well as January 1973 to September 1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A personal hearing was held at the 
St. Petersburg RO in February 2001.

The veteran requested a hearing before a member of the Board 
at his local RO when filing his appeal in December 2000.  In 
April 2002, the veteran clarified his hearing request and 
stated his wish to attend a hearing before a member of the 
Board at the St. Petersburg RO.  


REMAND

A veteran is afforded hearing and representation rights under 
38 U.S.C.A. § 7105.  The veteran may request a hearing before 
the Board, which can be held at its principal location or at 
a facility of the Department located within the area served 
by a regional office of the Department.  See 38 U.S.C.A. 
§ 7105; 38 U.S.C.A. § 7107(d)(1) (West 1991).

The veteran's record of evidence shows that he was never 
scheduled for a hearing before a member of the Board at the 
St. Petersburg RO.  The veteran still has a valid hearing 
request that has not been satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO should correct this procedural 
defect and schedule the veteran a hearing 
before a member of the Board at the St. 
Petersburg RO.  The claims folder should 
be available to the Board member for 
review. 
2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




